Case 3:15-cv-01143-BJD-JBT Document 262-1 Filed 05/01/19 Page 1 of 4 PageID 12364
  Case 3:15-cv-01143-BJD-PDB Document 192 Filed 08/20/18 Page 1 of 4 PagelD 5392




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

      WINN-DIXIE STORES, INC. and BI-LO
      HOLDINGS, LLC,                                    Case No. 3:15-cv-01143-J-39-BJD-PDB
                                    Plaintiffs,

              V.

      SOUTHEAST MILK, NC., et al.,

                                    Defendants.


                   MOTION TO SEAL UNREDACTED EXHIBIT CONTAINING
                  PRICING INFORMATION AND TO PUBLICLY FILE LIGHTLY
                             REDACTED VERSION OF EXHIBIT

              Defendant Dairy Farmers of America, Inc. ("DFA"), by and through its

      undersigned counsel, hereby moves under Local Rule 1.09(a) to publicly file an exhibit

     with narrowly tailored redactions in support of Defendants' motion to exclude the

     opinions of Dr. John M. Connor, proffered expert witness of Plaintiff Winn-Dixie Stores,

     Inc. ("Winn-Dixie"). DFA seeks to file and maintain the unredacted version Exhibit U to

     that motion under seal indefinitely. DFA states that, pursuant to Local Rule 3.01(g),

     counsel for DFA and counsel for Plaintiff met and conferred regarding this Motion and

     were unable to reach an agreement. The parties will continue to meet and confer

     regarding the sealing and redaction of documents after their respective Daubert motions
     have been filed.

              In support of this Motion, DFA states as follows:
              1.      The information DFA seeks to redact from Exhibit U to Defendants'
     motion is specific confidential prices and credits from three pricing announcements

     issued by DFA. DFA does not seek to seal the documents in their entirety, nor does it



     46159114;1
Case 3:15-cv-01143-BJD-JBT Document 262-1 Filed 05/01/19 Page 2 of 4 PageID 12365
  Case 3:15-cv-01143-BJD-PDB Document 192 Filed 08/20/18 Page 2 of 4 PagelD 5393




      seek to seal the pricing information that is relevant to the motion in support of which the

      document is filed. DFA only seeks to redact confidential numbers associated with

      specific prices and credits that are not relevant to the motion.

              2.     Filing each pricing announcement is necessary because they support

      Defendants' arguments in their motion to exclude the opinions of Dr. Connor. Dr.

      Connor's analysis fails to properly take into account rBST-free and fuel surcharge

      premiums that were charged by multiple cooperatives in the Southeastern United States

      during the relevant period when attempting to calculate damages. These pricing

      announcements, the relevant portions of which would remain unredacted, show that DFA

      was consistent with other cooperatives from which Plaintiff purchased milk in charging a

      90-cent rBST-free premium during this period. The announcements also identify the fuel

      surcharges as a separate line item.

              3.     The non-relevant prices and credit amounts should be sealed because they

      contain competitively sensitive pricing information. Disclosing pricing charged to one

      customer could cause competitive harm to DFA's interests and its customer relationships.

              4.     DFA has carefully considered the proposed redactions. The redactions are

      narrowly tailored and do not include any information relevant to Defendants' motion;

      DFA therefore does not believe there is any other satisfactory means to protect its interest

      in preserving the confidentiality of the redacted information while still submitting these

      documents in support of Defendants' motion.

              5.     In light of the sensitive nature of the information and the irrelevance of the

      information to the pending motion to exclude Dr. Connor's testimony, DFA requests that

     the redactions it proposes remain on the public version of Exhibit U to Defendants'

     Motion to Exclude indefinitely.




                                                    2
     46159114;1
Case 3:15-cv-01143-BJD-JBT Document 262-1 Filed 05/01/19 Page 3 of 4 PageID 12366
  Case 3:15-cv-01143-BJD-PDB Document 192 Filed 08/20/18 Page 3 of 4 PagelD 5394




                                     MEMORANDUM OF LAW

              Courts in the Eleventh Circuit routinely permit the sealing of confidential pricing

      and financial information. See, e.g., Local Access, LLC v. Peerless Network, Inc., No.

      6:14-cv-399-0r1-40TBS, 2017 U.S. Dist, LEXIS 72511, at *8-9 (M.D. Fla. May 12,

      2017); NXP B.V v. Blackberry Ltd., No. 6:12-cv-498-0r1-22TBS, 2014 U.S. Dist. LEXIS

      113591, at *13 (M.D. Fla. Aug. 15, 2014). The redactions sought by DFA are narrowly

      tailored and the redacted infoimation is not relevant to the motion at hand; DFA's privacy

      interest in its pricing infoimation and in avoiding competitive harm therefore outweighs

      the public's right of access to judicial proceedings. See Reed v. Chase Home Fin., No.

      11-0412-WS-C, 2012 U.S. Dist. LEXIS 138312 (S.D. Ala. Sep. 26, 2012) (permitting

      redaction of fees and pricing information but not sealing of entire documents due to

      public right to access).

                                           CONCLUSION

              For the foregoing reasons, DFA requests that it be permitted to file a lightly

      redacted version of its pricing announcements publicly as Exhibit U to Defendants'

     motion to exclude Dr. Connor's opinions, and further requests that the um-edacted version

      of its pricing announcements be maintained under seal indefinitely.

     Dated: August 20, 2018                         AKERMAN LLP

                                                    By: /s/ Cindy A. Laquidara
                                                    Cindy A. Laquidara
                                                    Florida Bar No. 394246
                                                    Email: cindy.laquidaraakerinan.com
                                                    50 North Laura Street, Suite 3100
                                                    Jacksonville, FL 32202
                                                    Telephone: (904) 798-3700
                                                    Facsimile: (904) 798-3730

                                                    Attorneys for Defendants National Milk
                                                    Producers Federation, Southeast Milk, Inc.;



                                                    3
     46159114;1
Case 3:15-cv-01143-BJD-JBT Document 262-1 Filed 05/01/19 Page 4 of 4 PageID 12367
  Case 3:15-cv-01143-BJD-PDB Document 192 Filed 08/20/18 Page 4 of 4 PagelD 5395




                                                     Dairy Farmers of America, Inc., Land
                                                     O'Lakes, Inc.; and Agri-Mark, Inc.
                                                     W. Todd Miller
                                                     District of Columbia Bar No. 414930
                                                     Lucy S. Clippinger
                                                     New York Bar No. 5105796
                                                     BAKER & MILLER PLLC
                                                     2401 Pennsylvania Avenue, NW, Suite 300
                                                     Washington, DC 20037
                                                     Telephone: (202) 663-7820
                                                     Facsimile: (202) 663-7849
                                                     tmiller@bakerandmiller.com
                                                     lclippinger@bakerandmiller.corn

                                                     Steven R. Kuney
                                                     District of Columbia Bar No. 253286
                                                     Carl R. Metz
                                                     District of Columbia Bar No. 490663
                                                     WILLIAMS & CONNOLLY LLP
                                                     725 Twelfth Street NW
                                                     Washington, DC 20016
                                                     Telephone: (202) 434-5000
                                                     Facsimile: (202) 434-5029
                                                     skuney@wc.com
                                                     cmetz@wc.com

                                                     Attorneys for Defendant Dairy Farmers of
                                                     America, Inc.



                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on August 20, 2018, a true and correct copy of the

      foregoing was filed with the Clerk of the Court using the CM/ECF system, which will

      send a notice of electronic filing to all counsel of record.


                                                     Is/ Cindy A. Laquidara
                                                     Cindy A. Laquidara, Esq.




                                                     4
     46159114;1
